FORM 6-KSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of ForJune 18,2009 Commission File Number: 0-26424 SILVER STANDARD RESOURCES INC. 999 West Hastings Street, #1180, Vancouver, British Columbia, Canada V6C 2W2 1.Form 51-102F3, Material Change Report datedJune 18, 2009, with attachment Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form
